DETAILED ACTION
Response to Amendment
This Office Action is responsive to the amendment filed on 12/14/2021. As indicated by the amendment: claims 31-49 have been amended. Claims 31-49 are presently pending in the application.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



Claim(s) 31, 32 and 45 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Borrye et al. (US 2012/0130160 A1).
Regarding claim 31, Borrye discloses an imaging system (Fig. 1) for surgical use comprising: a[[n]] single-use imaging device (1; Fig. 1) comprising: a handheld unit (2; par. [0028]; Fig. 1) comprising memory and a processor (par. [0034]-[0037] and [0044]) a lumen (interior of 3; par. [0028]) configured for use in a minimally invasive surgery; an image sensor (camera; par. [0029]) disposed within the lumen, wherein the image sensor is located near a tip (5; par. [0029]) of the lumen; and an optical element (lens of CMOS camera; par. [0029] and [0056]) disposed at the tip of the lumen; a control unit (8; Fig. 1) separate from the single-use imaging device (1), wherein the control unit (8) communicates with  single-use imaging device (1) to exchange data with the single-use and wherein the control unit  (8) comprises a control unit processor (par. [0037]); and an electronic communication circuit (7; par. [0028]) configured for providing electronic communication between the single-use imaging device (1) and the control unit (8) such that the single-use imaging device can be connected to and disconnected from the control unit (8; par. [0028]) [[;]] 
Regarding claim 32, Borrye discloses the imaging system of claim 31, wherein the memory of the handheld unit (1) stores data pertaining to the single-use imaging device, wherein the data comprises or [[k.]] data representing specific settings for a specific user.
Regarding claim 45, Borrye discloses the imaging system of claim [[39]] 31, wherein the control unit (8) is configured to be reused with a plurality of different single-use imaging devices (capable of such intended use), and wherein processing resources for actuating the image sensor are offloaded to the control unit (cables/battery; par. [0028]) .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 34-38 and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borrye, as applied to claim 31 above, in view of Ouyang et al. (US 2011/0270179 A1).
Regarding claim 34, Borrye discloses the imaging system of claim 32, but does not specifically disclose wherein the processor of the control unit is configured to execute instructions stored in non-transitory computer readable storage medium, the instructions comprising: checking the data pertaining to the single-using imaging device whether the single-use [[the]] imaging device has been reclaimed, and disabling functionality of the single-use imaging device in response to single-use imaging device has been reclaimed.
Ouyang teaches an analogous imaging system wherein the processor of the control unit (Fig. 2) is configured to execute instructions stored in non-transitory computer readable storage medium, the instructions comprising: checking the data pertaining to the single-using imaging device to determine whether the single-use imaging device has been reclaimed (whether or not it has been previously used), and disabling functionality of the single-use imaging device in response to determining that the single-use imaging device has been reclaimed (par. [0061]-[0063]; step 166 – imaging device previously used on someone else). It would have been obvious to one having ordinary skill in the art to have included the reclamation data of the imaging device in the memory circuit of Borrye in order to prevent use of an expired component, as taught by Ouyang.
Regarding claim 35, Borrye discloses the imaging system of claim 32, but does not specifically disclose wherein the processor of the control unit is configured to execute instructions stored in non-transitory computer readable storage medium, the instructions comprising: checking the data pertaining to the single-using imaging device checking the data pertaining to the single-use imaging device single-use imaging device, and disabling functionality of the single-use imaging device in response to 

Regarding claim 36, Borrye discloses the imaging system of claim 31, but does not specifically disclose wherein the memory of the handheld unit comprises data comprising a serial number single-use
Regarding claim 37, Borrye discloses the imaging system of claim 31, but does not specifically disclose further comprising the memory of the handheld unit single-use imaging device is used. Ouyang teaches an analogous imaging system comprising a counting circuit that is configured to cause a count value to be recorded in the memory of the handheld unit each time the single-use imaging device is used (previously programmed CID’; par. [0061]). It would have been obvious to one having ordinary skill in the art to have included a counting circuit in the memory of the handheld unit of Borrye in order to prevent use of an expired component, as taught by Ouyang.
Regarding claim 38, Borrye discloses the imaging system of claim 31, further comprising configured to cause to be recorded in the memory of the handheld unit when the single-use imaging device , and wherein the a duration single-use imaging device is in use 
However, Borrye does not specifically disclose that the timing circuit causes a date also be recorded in the memory of the handheld unit. Ouyang teaches an analogous imaging system wherein a timing circuit causes a date and time value to be recorded in the memory of the single-use imaging device (par. [0060]-[0063]). It would have been obvious to one having ordinary skill in the art to have included a date in the memory of the handheld unit of Borrye in order to provide an operator with accurate information regarding when the imaging device was first used, as taught by Ouyang.
Regarding claim 42, Borrye discloses the imaging system of claim [[39]] 31, but does not specifically disclose wherein the single-use imaging device is sterilized and prepared for single use such that the control unit will one or more of: disable functionality of the single-use imaging device if the single-use imaging device has been used; or disable functionality of the single-use imaging device if the single-use imaging device has not been sterilized and reprocessed since a prior use. 
Ouyang teaches an analogous imaging system wherein the processor of the control unit (Fig. 2) will disable functionality of the single-use imaging device if the single-use imaging device has been used (par. [0061]-[0063]; outside of a predetermined system time stamp range; with the elapsed amount of time being a function of the number of days). It would have been obvious to one having ordinary skill in the art to have included the reclamation data of the imaging device in the memory circuit of Borrye in order to prevent use of an expired component, as taught by Ouyang.
Regarding claim 43, Borrye discloses the imaging system of claim [[39]] 31, but does not specifically disclose wherein the optical element comprises one or more lenses .


Claim 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borrye, as applied to claim 31 above, in view of Leonard et al. (US 2004/0231772 A1).
Regarding claim 33, Borrye discloses the imaging system of claim 32, but does not specifically disclose wherein the processor of the control unit is configured to execute instructions stored in non-transitory computer readable storage medium, the instructions comprising: checking the data pertaining to the single-using imaging device disabling functionality of the single-use imaging device in response to .

Claim 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borrye, as applied to claim 31 above, in view of Ouyang et al. (US 2011/0270179 A1) in view of Simms et al. (US 2013/0225924 A1).
Regarding claim 44, Borrye discloses the imaging system of claim [[39]] 31, wherein the control unit is a camera control unit comprising: the control unit processor; a time circuit; and control unit memory wherein the control unit is configured to be reused with a plurality of different single-use imaging devices (par. [0044]). 
However, Borrye does not specifically disclose the control unit comprising: a light source for providing electromagnetic radiation to a distal tip of the lumen. Simms teaches an analogous device wherein the control unit (10) comprising a light source for providing electromagnetic radiation to a distal tip of the lumen (par. [0014]). Simms teaches that by locating the light source in the control unit, the tip of the single-use imaging device does not become as hot as it would if a light source were located at the tip (par. [0014]). It would have been obvious to one having ordinary skill in the art to have located the light source in the control unit, in order to prevent the tip of the probe from becoming hot, as taught by Simms.
Borrye does not specifically disclose the control unit comprising: a counting circuit. Ouyang teaches an analogous imaging system wherein the control unit comprises: a counting circuit that is configured to cause a count value to be recorded in the memory of the handheld unit each time the single-use imaging device is used (previously programmed CID’; par. [0061]). It would have been obvious to one having ordinary skill in the art to have included a counting circuit in the memory of the handheld unit of Borrye in order to prevent use of an expired component, as taught by Ouyang. 

Claim 39-41 and 46-49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borrye, as applied to claim 31 above, in view of Poll et al. (US 2008/0319266 A1).
Regarding claim 39, Borrye discloses the imaging system of claim 31, but does not specifically disclose it further comprising: a view optimizing assembly configured to deliver a fluid to a surface of the optical element, wherein the view optimizing assembly comprises: a sheath sized and configured to receive the lumen; a fluid flow channel within the sheath for directing a fluid toward the optical element; an opening in the sheath sized for receiving the lumen therethrough; a view opening in the sheath for providing the image 
Regarding claim 40, Borrye in view of Poll disclose the imaging system of claim 39, wherein the fluid is supplied as part of a insufflator circuit (Poll: par. [0033]).
Regarding claim 41, Borrye in view of Poll disclose the imaging system of claim 39, wherein the fluid is one or more of saline or carbon dioxide (Poll: par. [0029]).
Regarding claim 46, Borrye in view of Poll disclose the imaging system of claim 39, further comprising a locking mechanism (Poll: 342; par. [0070]) that detachably locks the view optimizing assembly to the imaging device.
Regarding claim 47, Borrye in view of Poll disclose the imaging system of claim 39, wherein the view optimizing assembly is sterilized and configured for single use (capable of such intended use) 
Regarding claim 48, Borrye in view of Poll disclose the imaging device of claim 39, wherein the sheath comprises a plurality of fluid flow channels (Poll: 512; Fig. 4A; par. [0046])
Regarding claim 49, Borrye in view of Poll disclose the imaging device of claim 39, wherein the image optimizing assembly further comprises a deflection assembly (Poll: 308; par. [0052]-[0054])

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795